     Case 1:14-cr-02783-JB-CG Document 257 Filed 10/14/20 Page 1 of 1

                                                                                                        j
                                                                                                        {rr.l

                                                                                               'i,"ffi;$t"r:-;
                                                                                                                i''       ::! i';xi"
                                                                                     toto
                                                                                               off' t,',              "
TINITED STATES DISTRICT COURT                                                                         E{ Pil
DISTRICT OF NEW MEXICO                                                                     ;!.!,,-i,
                                                                                        '''r
                                                                                     i,i_!.-
                                                                                                                          2:   5J
                                                                                                     r t-,, .
                                                                                                  " ,__     ,,,1i.t._i,1.


L]-NITED STATES OF AMERICA,

                        Plaintiff,

           -against-                                                 No.: 14-cr-27$ QB)

Thomas Rodella,


                       Defendant.




                       ORDER T9 CONTINUE MOTION HEARING

              IT IS IIEREBY ORDERED that the motion hearing scheduled for October                                              14,

                                        3 ad va.^y t\ |   79Ll 4+   f,   )3   o a"   a+ '
2020 is vacated and rescheduled   for
